Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Rejection of claims 1-2 under 35 USC 112(b) has been withdrawn in response to amended claims submitted on 4/11/2022.
Response to Arguments
Applicant’s arguments, filed 04/11/2022, with respect to claims 1, 14 and 18 have been fully considered and are persuasive.  

Cooperstock alone or in combination with Hazan does not teach claim 1, specifically:

 “wherein the output map comprises, for each respective candidate position of the plurality of candidate positions, a corresponding confidence value generated by the pre-trained model and indicative of a likelihood that the respective candidate position will allow the manipulator to follow at least one collision-free trajectory relative to the base of the robotic device to reach the interaction point when the base of the robotic device is positioned at the respective candidate position”.

Therefore, claim 1 is deemed novel, and 103 rejection set in previous office action has been withdrawn. Claims 14 and 18 recite same limitations, hence are also deemed novel and their rejection is also withdrawn.
Furthermore, no art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664